                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                              Criminal No. 00-319(1) (DWF/AJB)

                     Plaintiff,

v.                                                                          ORDER
                                                                 DENYING FURLOUGH

Chris Anthony Sayers,

                     Defendant.


       This matter is before the Court on Defendant Chris Anthony Sayers’ (“Defendant”)

Motion for a Furlough to Attend Funeral Services. (Doc. No. 120.) The Court has

requested positions of each party, including defense counsel, the Assistant United States

Attorney, and the United States Probation and Pretrial Services Office. The Probation

and Pretrial Services Office and the Assistant United States Attorney, notwithstanding

their acknowledgement that the loss of Defendant’s brother is a significant and difficult

loss, each respectfully oppose the release and furlough of Defendant to attend funeral

services on Saturday, April 6, 2019, at 10:30 a.m., at the New Redby Community Center.

       Based upon the presentations of counsel and the United States Probation and

Pretrial Service Office, and the Court being otherwise duly advised in the premises,

including having read the entire file in this matter, the Court hereby enters the following:
                                           ORDER

       1.     Defendant Chris Anthony Sayers’ Motion for a Furlough to Attend Funeral

Services (Doc. No. [120]) is respectfully DENIED for the reasons stated in the attached

memorandum.

       2.     The attached memorandum is made a part hereof.

Dated: April 4, 2019                 s/Donovan W. Frank
                                     DONOVAN W. FRANK
                                     United States District Judge


                                     MEMORANDUM

       There can be no question that Defendant’s loss of his brother, irrespective of the

nature of the relationship, is so very significant and difficult for Defendant. However,

even though Defendant and his family and loved ones may construe the Court’s decision

as an entire absence of care and compassion, it is the Court’s view that it has an

obligation to not put Defendant in such a difficult situation that there is little likelihood

that he could remain straight and sober. Anyone who has been through this situation

knows of its extreme difficulty.

       It is important for this Court to note the context within which it makes this

decision. The Court acknowledges that it is particularly difficult for Defendant to

experience such a loss after a very recent release from prison after serving nearly

20 years. As this decision is being filed, Defendant is awaiting an opening at a treatment

center the Court has agreed to allow and so require, but the Court believes that in light of

the recent controlled substance use by Defendant in the last month since his release, on


                                               2
March 1, 2019, that the Court would actually place Defendant in harm’s way and create a

risk to himself and the community if it were to grant his motion for furlough, given what

has occurred since March 1, 2019. For these reasons, the Court feels it has an obligation

to respectfully deny this motion.

       The Court, with the assistance of the United States Marshal’s Service, has

consulted with the Sherburne County Jail and the officials at the Sherburne County Jail

have informed the Court that in the event that counsel for Defendant could be available at

the jail on Saturday morning with either an iPhone, iPad, computer, or other device that

has independent connectivity to the Internet (i.e., cellular data), that they would permit

such a connection provided that someone at the funeral was in a position to do the same

for Defendant. That, of course, will be the decision of defense counsel, depending upon

his availability and Defendant. However, whether that can occur or not, it is the sincere

hope of this Court that individuals at the funeral home or at the New Redby Community

Center can video-tape or record some or all of the funeral service for the benefit of

Defendant.

                                           D.W.F.




                                              3
